             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

LYNLEE MICHELE ROWDEN,                           )
                                                 )
                            Plaintiff,           )
                                                 )
vs.                                              )      Case No. CIV-18-342-SLP
                                                 )
NANCY A. BERRYHILL, Acting                       )
Commissioner of the Social Security              )
Administration,                                  )
                                                 )
                            Defendant.           )

                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Bernard M. Jones entered December 3, 2018 [Doc. No. 22]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety. Plaintiff’s Application for Award of Attorney Fees under the

Equal Access to Justice Act [Doc. No. 19] is GRANTED in the amount of $2,140.20.

Defendant is ordered to make the fees payable to Plaintiff as the prevailing party. If

attorney’s fees are also awarded under the Social Security Act pursuant to 42 U.S.C. §

406(b), Plaintiff’s counsel shall refund the small award to Plaintiff as required by Weakley

v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED this 19th day of December, 2018.
